DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0328769 to Jung; in view of US 2014/0006997 to Kim et al.; in view of US 2015/0121287 to Fermon; further in view of US 2006/0190836 to Ling Su et al.


As per claim 24, Jung teaches a data input device comprising: 
at least one processor configured to receive, from at least one sensor (Fig. 1, camera 120), sensor data of a user's hand, wherein the user's hand is in non-contact with display device (Fig. 1); 
 detect, using the received sensor data, at least one of a user’s hand in air a distance away from the display device or one or more fingers of the user's hand in air a distance away from the display device (paragraph 37);  
correlate locations of the one or more fingers in the air with positions on the displayed keyboard image; and select alphanumeric keys based on a detection of a predefined gesture performed by the user (paragraph 7). 
Jung does not necessarily teach the selection further based on detection of the predefined finger gesture performed by the user, assign, based on the detection, areas in a space within a field of view of a sensor and in the air a distance away from the display device, select alphanumeric keys based on a detection of a predefined finger gesture in the air performed by the user’s hand.
Kim et al. teach the selection further based on detection of the predefined finger gesture performed by the user (Fig. 28, paragraph 229), assign, based on the detection, areas in a space within a field of view of a sensor and in the air a distance away from the display device, (paragraph 236), select alphanumeric keys based on a detection of a predefined finger gesture in the air performed by the user’s hand (Fig. 28, paragraphs 223 and 265).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jung, so that the selection is further based on detection of the predefined finger gesture performed by the user, by correlating the locations of fingers with images of the plurality of keys, and assigning, based on the detection, areas in a space within a field of view of a sensor and in the air a distance away from the display device, wherein the assigned areas are correlated to alphanumeric keys, correlating the locations of the one or more fingers in the air with the assigned areas in the space, select alphanumeric keys based on a detection of a predefined finger gesture in the air performed by 
Jung and Kim et al. do not explicitly teach correlating the locations of fingers with images of the plurality of keys, wherein the assigned areas are correlated to alphanumeric keys, correlating the locations of the one or more fingers in the air with the assigned areas in the space, and the correlation between the locations of the one or more fingers in the air and the assigned areas in the space.
Fermon explicitly teaches correlating the locations of fingers with images of the plurality of keys, wherein the assigned areas are correlated to alphanumeric keys, correlating the locations of the one or more fingers in the air with the assigned areas in the space, and the correlation between the locations of the one or more fingers in the air and the assigned areas in the space (Fig. 4, paragraphs 58-59).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jung and Kim, by correlating the locations of fingers with images of the plurality of keys, wherein the assigned areas are correlated to alphanumeric keys, correlating the locations of the one or more fingers in the air with the assigned areas in the space, and the correlation between the locations of the one or more fingers in the air and the assigned areas in the space, for the purpose of providing an intuitive input interface.
Jung as modified by Kim and Fermon et al. do not teach wherein the assigned areas in the space vary in size depending on criteria including an expected frequency of alphanumeric key usage.
Ling Su et al. teach wherein the assigned areas in the space vary in size depending on criteria including an expected frequency of alphanumeric key usage (paragraph 30, “The key regions of the data entry device may be … virtual key regions having the assigned regions is three-dimensional space”, paragraph 64, “the size of the regions being proportional to the frequency of input symbol or function usage”).




 
	As per claim 25, Jung as modified by Kim and Fermon et al. teaches the data input device of claim 24, wherein at least the processor is further configured to display the image of the keyboard on a display device (Fig. 4).

As per claim 26, Jung as modified by Kim and Fermon et al. teaches the data input device of claim 24, wherein the at least one processor is further configured to display the keyboard image in air, separated from any physical device or surface (Kim, paragraph 171, see holographic keyboard).

As per claim 47, it is a non-transitory computer readable medium comprising similar limitations to those in the data input device of claim 24 and it is therefore rejected for similar reasons.

Claims 27-29, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0328769 to Jung; in view of US 2014/0006997 to Kim et al.; in view of US 2015/0121287 to Fermon; further in view of US 2014/0028567 to Park et al.

claim 27¸ Jung as modified by Kim and Fermon et al. teaches the data input device of claim 24.
Jung as modified by Kim and Fermon et al. does not teach wherein the at least one processor is further configured to display an image of a virtual mouse at a distance from the user; detect a first hand pose and a second hand pose;  enable a keyboard mode for selection of at least one key from the displayed keyboard when the first hand pose is detected;  enable a mouse mode for manipulation of the virtual mouse when the second hand pose is detected;  and enable the user to switch between the keyboard mode and the mouse mode by changing between the first hand pose and the second hand pose. 
Park et al. teach wherein the at least one processor is further configured to display an image of a virtual mouse at a distance from the user; detect a first hand pose and a second hand pose; enable a keyboard mode for selection of at least one key from the displayed keyboard when the first hand pose is detected; enable a mouse mode for manipulation of the virtual mouse when the second hand pose is detected; and enable the user to switch between the keyboard mode and the mouse mode by changing between the first hand pose and the second hand pose (Fig. 3, paragraphs 32-34).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jung, Kim and Fermon et al., so that the at least one processor is further configured to display an image of a virtual mouse at a distance from the user; detect a first hand pose and a second hand pose; enable a keyboard mode for selection of at least one key from the displayed keyboard when the first hand pose is detected; enable a mouse mode for manipulation of the virtual mouse when the second hand pose is detected; and enable the user to switch between the keyboard mode and the mouse mode by changing between the first hand pose and the second hand pose, such as taught by Park et al., for the purpose of allowing a user to interact with multiple types of applications.

claim 28, Jung as modified by Kim, Fermon and Park teaches the data input device of claim 27, wherein the second hand pose is a generally upward pointing finger (Park, Fig. 24, gesture for displaying pointer CR). 

	As per claim 29, Jung as modified by Kim, Fermon and Park teaches the data input device of claim 27, wherein the second hand pose is a generally closed hand (Park, Figs 3 and 8, one of the plurality of suggested gestures is a clenched fist, it is implicitly disclosed and obvious to one of ordinary skill in the art that the functionality of specific gestures can be interchanged and/or combined, so long as the disclosed functions can be performed). 

	As per claim 38, Jung as modified by Kim and Fermon et al. teaches the data input device of claim 24.
	Jung as modified by Kim and Fermon et al. does not teach to wherein the at least one processor is further configured to selectively cause the keyboard image to be displayed and wherein the display of the keyboard image is triggered by detection of at least one raised hand.
	Park teaches wherein the at least one processor is further configured to selectively cause the keyboard image to be displayed and wherein the display of the keyboard image is triggered by detection of at least one raised hand (paragraph 149).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jung, Kim and Fermon et al., so that the at least one processor is further configured to selectively cause the keyboard image to be displayed and wherein the display of the keyboard image is triggered by detection of at least one raised hand, such as taught by Park, for the purpose of allowing the user to control the interface.

claim 39, Jung as modified by Kim, Fermon and Park teaches, the data input device of claim 38, wherein the at least one processor is further configured to cause the display of the keyboard image to cease display when the raised hand is lowered (Park, Fig. 19c). 


Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0328769 to Jung; in view of US 2014/0006997 to Kim et al.; in view of US 2015/0121287 to Fermon; further in view of US 2010/0079310 to Nachman.

	As per claim 30, Jung as modified by Kim and Fermon et al. teaches the data input device of claim 24, wherein the assigned areas in space correlated to alphanumeric keys vary in size depending on criteria (Kim, paragraph 214).
	Jung as modified by Kim and Fermon et al. does not teach wherein the criteria comprises an expected frequency of key usage.
Nachman teaches wherein the criteria comprises an expected frequency of key usage (Figs. 1 and 7).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jung, Kim and Fermon et al., so that the criteria comprises an expected frequency of key usage, such as taught by Nachman, for the purpose of increasing typing speed and reducing typographical errors.
	
	As per claim 31, Jung as modified by Kim, Fermon and Nachman teaches the data input device of claim 30, further configured to cause the at least one processor to assign larger areas in space for keys that are more frequently used (Nachman, Fig, 7, key 142 is increased because it is a frequent , and to assign smaller areas in space for keys that are less frequently used (Nachman, paragraph 36, keys that are not frequently pressed erroneously are reduced in size). 

	As per claim 32, Jung as modified by Kim and Nachman teaches the the data input device of claim 30, wherein the at least one processor is further configured to dynamically vary an area in space assigned to a particular key based on a prediction that the particular key will be selected next (Fig, 7, key 142 is increased because it is implicitly assumed that it might be used in a subsequent operation). 

	As per claim 33, Jung as modified by Kim, Fermon and Nachman teaches the data input device of claim 30, wherein the at least one processor is further configured to assign larger areas in space to one or more keys when the user hand is still (Fig. 4, when the user’s hand is still, or not, key 117 is enlarged). 

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0328769 to Jung; in view of US 2014/0006997 to Kim et al.; in view of US 2015/0121287 to Fermon; in view of US 2014/0062875 to Rafey et al.

As per claim 34, Jung as modified by Kim and Fermon et al. teaches the data input device of claim 24.
Jung as modified by Kim and Fermon et al. does not teach wherein the at least one processor is further configured to predict a next key that will be selected, using motion features of the user’s hand. 
 	Rafey et al. teach wherein the at least one processor is further configured to predict a next key that will be selected, using motion features of the user’s hand (paragraphs 17 and 45, keys are predicted based on hand trajectory).


	As per claim 35¸ Jung as modified by Kim, Fermon and Rafey teach the data input device of claim 34, wherein the at least one processor is further configured to predict the next key using at least one of a word completion algorithm and a prior key selected using information associated with at least one location of the user hand or one or more fingers (Rafey, paragraph 46). 
 
	As per claim 36, Jung as modified by Kim, Fermon and Rafey teaches the data input device of claim 34, wherein the at least one processor is further configured to predict the next key using at least one of a word completion algorithm and a prior key selected using information associated with at least one change of location, a location of the user's hand, or a location of the one or more finger of the user’s hand (Rafey, paragraph 46, the characteristic of predicted keys changes with finger movement). 
 
	As per claim 37, Jung as modified by Kim, Fermon and Rafey teaches the data input device of claim 34, wherein the at least one processor is further configured to predict the next key using at least one of a word completion algorithm and a prior key selected using information associated with the motion features of the user’s hand (Rafey, paragraph 46).


Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0328769 to Jung; in view of US 2014/0006997 to Kim et al.; in view of US 2015/0121287 to Fermon; further in view of US 2014/0029789 to Delean et al.

	As per claim 40, Jung as modified by Kim and Fermon et al. teaches the data input device of claim 24.
Jung as modified by Kim and Fermon et al. does not teach wherein the at least one processor is further configured to monitor a position of the user’s hand and a position of the one or more fingers of the user’s hand in the received sensor data, and wherein the monitored position of the user’s hand is used to determine a selected keyboard row and the monitored finger of the one or more fingers of the user’s hand is used to determine a selected key. 
Delean et al. teach wherein the at least one processor is further configured to monitor a position of the user’s hand and a position of the one or more fingers of the user’s hand in the received sensor data, and wherein the monitored position of the user’s hand is used to determine a selected keyboard row and the monitored finger of the one or more fingers of the user’s hand is used to determine a selected key (Fig. 5, paragraph 119).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jung, Kim and Fermon et al., so that wherein the at least one processor is further configured to monitor a position of the user’s hand and a position of the one or more fingers of the user’s hand in the received sensor data, and wherein the monitored position of the user’s hand is used to determine a selected keyboard row and the monitored finger of the one or more fingers of the user’s hand is used to determine a selected key, such as taught by Delean, for the purpose of reducing input errors.

claim 41, Jung as modified by Kim, Fermon and Delean teaches the data input device of claim 40, wherein the selected keyboard row is determined based on a horizontal motion in the monitored position of the user’s hand representing forward or backward movement (paragraph 73 discloses using rotational and translational motions of the hand as a parameter, it is implicit that said motion can be performed in any of the 3 axis in 3-d space). 

As per claim 42, Jung as modified by Kim, Fermon and Delan teaches the data input device of claim 40, wherein the selected keyboard row is determined based on a vertical motion in the monitored position of the user’s hand representing upward or downward movement (Delan, Fig. 5).


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0328769 to Jung; in view of US 2014/0006997 to Kim et al.; in view of US 2015/0121287 to Fermon; in view of US 2015/0317069 to Clemens et al.

As per claim 43, Jung as modified by Kim and Fermon et al. teaches the data input device of claim 24.
Jung as modified by Kim and Fermon et al. does not teach wherein the at least one processor is further configured to determine in advance of a word completion, a likely word that the user is typing, to cause a display of the likely word, to recognize a hand orientation indicative of a user's acceptance of the likely word, and to accept the likely word in response to the recognized hand orientation. 
Clemens et al. teach wherein the at least one processor is further configured to determine in advance of a word completion, a likely word that the user is typing, to cause a display of the likely word, to recognize a hand orientation indicative of a user's acceptance of the likely word, and to accept the likely word in response to the recognized hand orientation (paragraph 191, a left-right hand orientation may be used to select a word).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Jung, Kim and Fermon et al., so that the at least one processor is further configured to determine in advance of a word completion, a likely word that the user is typing, to cause a display of the likely word, to recognize a hand orientation indicative of a user's acceptance of the likely word, and to accept the likely word in response to the recognized hand orientation, such as taught by Clement et al., for the purpose of improving typing speed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694